In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00316-CV
                           ____________________

       CHEVRON PHILLIPS CHEMICAL COMPANY LP, Appellant

                                        V.

                 KINGWOOD CROSSROADS, L.P., Appellee
_______________________________________________________           ______________

                   On Appeal from the 410th District Court
                        Montgomery County, Texas
                      Trial Cause No. 14-04-04123 CV
________________________________________________________           _____________

                                     ORDER

      Chevron Phillips Chemical Company LP (“CP Chem”) filed a motion to

abate the appeal and to remand the case to the trial court for entry of findings of

fact and conclusions of law. In an earlier appeal from the underlying trial, the

appellate court reversed part of the judgment on the jury’s verdict and remanded

the case to the trial court “for determination of the amount of attorneys’ fees

Kingwood CrossRoads[, L.P.] is entitled to recover for its defense of CP Chem’s

breach-of-contract claim.” See Chevron Phillips Chem. Co. LP v. Kingwood

                                        1
CrossRoads, L.P., 346 S.W.3d 37, 78 (Tex. App.—Houston [14th Dist.] 2011, pet.

denied). The Court of Appeals instructed that the case was remanded “for

Kingwood CrossRoads to segregate these fees or demonstrate segregation is not

required and for the trial court to determine the amount of fees recoverable for

defense of CP Chem’s contract claim.” Id. at 70. On remand, the trial court

determined that the amount of attorneys’ fees recoverable by Kingwood

Crossroads, L.P. (“KCR”) for its defense of CP Chem’s contract claim is

$2,648,101.50 plus post-judgment interest and additional sums in the event of

further appeals. The trial court denied CP Chem’s request for findings of fact and

conclusions of law. In its response filed in opposition to the appellant’s motion to

abate, KCR argues that CP Chem is not entitled to findings of fact and conclusions

of law because the proceeding on remand was not evidentiary in nature.

      We abate the appeal and remand the case to the trial court for entry of

findings of fact and conclusions of law. See Tex. R. Civ. P. 298. If the trial court

resolved all issues as questions of law, without deciding any facts, it shall so state

in its conclusions of law. The trial court shall allow the parties ten days after the

trial court signs its findings of fact and conclusions of law to request additional

findings and conclusions. See Tex. R. Civ. P. 298. The appeal is abated and all

appellate timetables are suspended while the case is before the trial court. A

                                          2
supplemental record, including any findings of fact made by the trial court and the

trial court’s conclusions of law, any additional findings and conclusions requested

by the parties, and any additional or amended findings and conclusions made by

the trial court, shall be filed with the Court of Appeals by October 28, 2014. The

appeal will be reinstated without further order of this Court when the supplemental

clerk’s record is filed. The brief of the appellant shall be due thirty days after the

supplemental clerk’s record is filed with the Court of Appeals.

      ORDER ENTERED September 18, 2014.


                                                                  PER CURIAM


Before McKeithen, C.J., Kreger and Horton, JJ.




                                          3